Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  130150(70)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  GEORGE H. GOLDSTONE,
            Plaintiff-Appellant,
                                                                   SC: 130150
  v                                                                COA: 262831
                                                                   Oakland CC: 04-060611-CZ
  BLOOMFIELD TOWNSHIP PUBLIC LIBRARY,
             Defendant-Appellee.
  _________________________________________
       On order of the Chief Justice, the motion by plaintiff-appellant for extension to
  December 29, 2006 of the time for filing his brief on appeal is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2007                     _________________________________________
                                                                              Clerk